DETAILED ACTION

Applicant’s amendment and response received on 5/28/21. Applicant’s election of Group II, claims 10-20, with traverse, is acknowledged. 
The applicant traverses the Lack of Unity between Group II claims 10-20 and claims 21-25 which were included in Group III. The applicant does not provide any arguments traversing the Lack of Unity between Group II and Groups I, IV, V, or VI, or claims 32-33 of Group III, and therefore the Lack of Unity between these groups is made FINAL. In regards to claims 21-25. The Lack of Unity requirement mailed on 4/5/21 cited 37 CFR 1.475(b) concerning claims directed to multiple categories of invention. The combination of categories considered to have unity of invention under 37 CFR 1.475(b) does not include a product, a method of using a product to create a second product, and the second product made using the method. The combination of categories does not include multiple products. Further, lack of unity between Group II and Group II was demonstrated in that there is no special technical feature shared between claims 10-20 and claims 21-25. In addition, note that the cells of claims 21-25 do not actually contain the HDR vector of Group II and that different methods can be used to make the cells of claims 21-25 which do not require the use of an HDR vector. As such, the Lack of Unity between Group II and claims 21-25 of Group III is deemed proper and made FINAL.
Claims 1-35 are pending in the instant application. Of these, claims 1-9 and 21-35 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/28/21. Claims 10-20 are therefore currently under examination. An action on the merits follows.


Information Disclosure Statement

The information disclosure statements (IDS) submitted on 7/10/2020 and 6/1/21 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner and initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13 and 15 recite a trademark, either NanoLucTM or ZeocinTM.  As set forth in MPEP 2173.05(u): “If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.”. As such, such the metes and bounds of these claims reciting trademarks cannot be determined. 
In the interests of compact prosecution,  “NanoLuc" will be interpreted as “luciferase", and  “Zeocin” will be interpreted as "phleomycin D1”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by System Biosciences PrecisionXTM HR Targeting Vectors User Manual, 2014, Version 16-122914, pages 1-67, hereafter referred to as System Biosciences.
System Biosciences provides a guide to the use of a number of vectors with different features as homology recombination (HR) vectors for introduction genetic modifications into a target sequence in the chromosome of a cell such as a mouse or human cell, including gene knock-out modifications, gene knock-in modifications, gene correction modifications, and gene tagging modifications (System Biosciences, pages 1-67). Specifically, System Biosciences teaches HR targeting vectors for homologous recombination is cells, such as mouse cells or human HEK293T cells, by TALEN or Cas9 nucleases, and further provides a specific protocol for gene editing in mammalian cells including human cells comprising transfecting human cells with a HR plasmid vector and a plasmid vector encoding either TALEN or Cas9 (System Biosciences, pages 2-3, 26-28, and 61-63). System Biosciences discloses that each HR vector comprise a 5’ and 3’ homology arm to the gene of interest flanking an insertion cassette which comprises a dual selection system comprising an Ef1 promoter, a sequence encoding the fluorescent marker protein RFP, a T2A or P2A peptide linker sequence, a cell resistance marker sequence such as a gene for puromycin or hygromycin resistance, and a polyA sequence (System Biosciences, Figures 1-10). Note that paragraphs 118-119 of the instant specification states that the “termination sequence” and the “mrna stabilization sequence” can both be a polyA sequence. System Biosciences further teaches that additional elements can be included in either the insertion cassette or 3’ to the 3’ homology arm. Additional elements within the insertion cassette include a promoterless GFP-polyA sequence fused directly to the 3’ end of the 5’ homology arm sequence such that homologous recombination result in a direct fusion of a GFP tag sequence to the gene of interest (System Biosciences, Figure 18, and pages 39-41).  Thus, by teaching all the limitations of the claims as written, System Biosciences anticipates the instant invention as claimed. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over System Biosciences PrecisionXTM HR Targeting Vectors User Manual, 2014, Version 16-122914, pages 1-67, hereafter referred to as System Biosciences, in view of Perkel (2012) Life Science Articles:Editorial Articles-“Protein Tagging Technologies: New Ways to Tag and Track Your Protein”. https://www.biocompare.com/Editorial-Articles/41670-Protein-Tagging-Technologies/, pages 1-7. 
System Biosciences provides a guide to the use of a number of vectors with different features as homology recombination (HR) vectors for introduction genetic modifications into a target sequence in the chromosome of a cell such as a mouse or human cell, including gene knock-out modifications, gene knock-in modifications, gene correction modifications, and gene tagging modifications (System Biosciences, pages 1-67). Specifically, System Biosciences teaches HR targeting vectors for homologous recombination is cells, such as mouse cells or human HEK293T cells, by TALEN or Cas9 nucleases, and further provides a specific protocol for gene editing in mammalian cells including human cells comprising transfecting human cells with a HR plasmid vector and a plasmid vector encoding either TALEN or Cas9 (System Biosciences, pages 2-3, 26-28, and 61-63). System Biosciences discloses that each HR vector comprise a 5’ and 3’ homology arm to the gene of interest flanking an insertion cassette which comprises a dual selection system comprising an Ef1 promoter, a sequence encoding the fluorescent marker protein RFP, a T2A or P2A peptide linker sequence, a cell resistance marker sequence such as a gene for puromycin or hygromycin resistance, and a polyA sequence (System Biosciences, Figures 1-10). Note that paragraphs 118-119 of the instant specification states that the “termination sequence” and the “mrna stabilization sequence” can both be a polyA sequence. System Biosciences further teaches that additional elements can be included in either the insertion cassette or 3’ to the 3’ homology arm. Additional elements within the insertion cassette include a promoterless GFP-polyA sequence fused directly to the 3’ end of the 5’ homology arm sequence such that homologous recombination result in a direct fusion of a GFP tag sequence to the gene of interest (System Biosciences, Figure 18, and pages 39-41).  
System Biosciences differs from the instant invention of claim 12 by not teaching that the HR vector comprise a protein tag which is selected from a group that includes CBP, SNAP-tag, FLAG tag, Myc-tag, Halo-tag, and HA-tag. In regards to the identity of the protein tag, System Biosciences teaches the use of a GFP tag, a fluorescent protein. However, at the time of filing, numerous protein tags other than GFP had been reported to be useful for detecting and isolating proteins of interest. Perkel, for example, teaches that in addition to genetic fusion with sequence encoding a fluorescent protein such as GFP, genetic fusion with sequence for FLAG, c-Myc, CBP, HA, SNAP-tag, CLIP-tag, MCP-tag, and HALO-tag have been demonstrated to be useful for protein detection and isolation (Perkel, pages 2-4). In particular, Perkel teaches that tags such as SNAP-tag and CLIP-tag offer several advantages over conventional fluorescent tags like GFP, because while GFP is always on, SNAP or CLIP-tags are only on in the presence of a fluorophore, and the variety of available fluorophores allows for changing the color of the tagged protein (Perkel, page 4). Therefore, in view of the teachings of Perkel, that numerous genetic tags were available to the skilled artisan at the time of filing, and that a number of genetic tags exhibit several advantages over GFP, it would have been prima facie obvious to the skilled artisan at the time of filing to substitute a SNAP-tag sequence, for example, for the sequence encoding GFP in the HR vectors taught by System Biosciences with a reasonable expectation of success. 

			Additional Comments

It is noted that application 16/568,771, a continuation of the instant application, issued as U.S. Patent 10,883,120 on 1/5/21. The vector recited in the instant claims under examination, claims 10-20, and the vector recited in the single issued claim in U.S. Patent 10,883,120 are patentably distinct as the vector recited in claim 1 of the 10,883,120 patent comprises a sequence, SEQ ID NO:1 or 2, which does not comprise recombination arms flanking the insertion cassette as recited in the instant claimed vector, but instead comprises flanking ccdb gene sequences. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé

/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633